Order and judgment entered thereon affirmed, with costs. No opinion. Lazansky, P. J., Young, Hagarty and Tompkins, JJ., concur; Kapper, J., dissents, with the following memorandum: In my opinion the consent provided for in section 522 of the Conservation Law was essential before the defendant could contract for a water supply with the city of New York. Whether the plaintiff is furnishing an adequate supply is a question of fact to be determined under section 523 of the Conservation Law. If the statute authorizing the village to contract with the city of New York is to be interpreted so as to permit of a *688destruction of plaintiff’s franchise, without any hearing or determination under the Conservation Law that plaintiff is not fulfilling its franchise duties in an adequate manner, then it would seem to me that the statute relied on is invalid. [148 Misc. 349.]